         Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 1 of 11
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                                 UNITED STATES DISTRICT COURT                                 October 14, 2020
                                  SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk



    KIMBERLY KJESSLER, KLAIRE
    RUECKERT, LAURA BRALEY, TIMOTHY
    HAYDEN and SUMMER LANG, individually
    and on behalf of all others similarly situated,        Civil Action No. 4:18-cv-0430
                                                           (Consolidated)
                   Plaintiffs,

    v.

    ZAAPPAAZ, INC., AZIM MAKANOJIYA,
    NETBRANDS MEDIA CORP.,
    MASHNOON AHMED, GENNEX MEDIA,
    LLC, BRANDECO, L.L.C., AKIL KURJI,
    CUSTOM WRISTBANDS INC., and
    CHRISTOPHER ANGELES,

                   Defendants.




           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL
                    APPROVAL OF CLASS ACTION SETTLEMENT

           This is a class action lawsuit brought by Plaintiffs Kimberly Kjessler, Klaire Rueckert, Laura

Braley, Timothy Hayden and Summer Lang (collectively, “Plaintiffs”), individually and on behalf of

the proposed class of direct purchasers, against four groups of corporate and individual Defendants:

(1) Zaappaaz, Inc. and its president Azim Makanojiya (together, “Zaappaaz”); (2) Netbrands Media

Corp. and its president Mashnoon Ahmed (together, “Netbrands”); (3) Gennex Media, LLC (aka

Brandeco L.L.C.) and its CEO Akil Kurji (together, “Gennex”); and (4) Custom Wristbands and its

CEO Christopher Angeles (together, “Custom Wristbands”) (collectively, “Defendants”). As

described in Plaintiffs’ Consolidated Amended Class Action Complaint, Dkt. 134, Plaintiffs allege

that Defendants conspired to fix, raise, maintain or stabilize the price of customized silicon

wristbands and pin buttons in violation of the Sherman Antitrust Act, 15 U.S.C. § 1, et seq.
                                                      

     Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 2 of 11




        Plaintiffs and Defendants have reached an agreement to settle this litigation through the

creation of a Settlement Fund in the amount of $3,555,000.00. Plaintiffs and each of the four

Defendant groups executed settlement agreements (collectively, the “Settlement Agreement”)

memorializing the terms of a proposed class settlement. The Settlement Agreement sets forth the

terms and conditions for the proposed settlement of the claims described therein. Plaintiffs now

present the Settlement to the Court for final approval under Federal Rule of Civil Procedure 23.

        Having considered the pleadings, Plaintiffs’ Motion for Final Approval of Class Action

Settlement, the memorandum in support, and the exhibits thereto, the Court hereby ORDERS as

follows:

        1.     For purposes of this Order, the Court adopts all defined terms as set forth in the

Settlement Agreements unless otherwise defined herein.

        2.     Having considered the parties’ submissions and other authorities regarding the issue

of subject matter jurisdiction in this case, the Court finds that it has subject matter jurisdiction over

this action.

        3.     The Court finds the Settlement Class should be certified for the purposes of this

settlement, as the Settlement Class meets all certification requirements of Federal Rule of Civil

Procedure 23 for a settlement class. The Settlement Class is certified for settlement purposes only.

Because this case has been settled at this stage of the proceedings, the Court does not reach, and

makes no ruling either way, as to the issue of whether the Settlement Class certified by agreement for

settlement purposes could have ever been certified in this case for litigation purposes.

        The certified Settlement Class is defined as follows:




                                                   

      Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 3 of 11




         All persons or entities in the United States, including its territories and the District of
         Columbia, who purchased customized silicone wristbands or customized pin buttons
         within the United States, including its territories and the District of Columbia, directly
         from one or more Defendants, or any of their predecessors, subsidiaries, or affiliates
         thereof, and all federal or state government entities or agencies, between June 1, 2014
         and the Execution Date.

The Class Periods for each Defendant Group are as follows:

            Defendant                          Class Period
    Netbrands                       June 1, 2014 to February 19, 2020
    Gennex                          June 1, 2014 to January 23, 2020
    Custom Wristbands               June 1, 2014 to February 6, 2020
    Zaappaaz                        June 1, 2014 to June 23, 2020

         4.     The Court finds the above-defined Class satisfies all prerequisites of Federal Rule of

Civil Procedure 23(a) for purposes of the proposed class settlement:

                 a.     Numerosity. Plaintiffs have demonstrated “[t]he class is so numerous that

         joinder of all members is impracticable.” FED. R. CIV. P. 23(a)(l). Here, the Settlement Class

         consists of thousands of direct purchasers of certain CPPs. Therefore, the Court finds the

         numerosity prerequisite is met.

                 b.     Commonality. Plaintiffs have also demonstrated, considering the fact the

         litigation will be settled instead of proceeding to trial, “[t]here are questions of law or fact

         common to the class.” FED. R. CIV. P. 23(a)(2).

                 c.     Typicality. Plaintiffs have also shown, considering the fact the litigation will

         be settled instead of proceeding to trial, “[t]he claims or defenses of the representative parties

         are typical of the claims or defenses of the class.” FED. R. CIV. P. 23(a)(3).

                 d.     Adequacy. Plaintiffs and Plaintiffs’ Counsel have, in the present settlement

         context, demonstrated “[t]he representative parties will fairly and adequately protect the

         interests of the class.” FED. R. CIV. P. 23(a)(4). In addition, because the Court finds Plaintiffs




                                                     

       Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 4 of 11




         and Plaintiffs’ Counsel to be adequate representatives of the Settlement Class, the Court

         hereby appoints Plaintiffs as Class Representatives and Plaintiffs’ Counsel as Class Counsel.

         5.    The Court also finds the requirements of Federal Rule of Civil Procedure 23(b)(3) are

met:

                a.     Predominance. Taking into account the fact the litigation is being resolved by

         settlement rather than trial, Class Representatives have shown “questions of law or fact

         common to the members of the class predominate over any questions affecting only individual

         members.” FED. R. CIV. P. 23(b)(3).

                b.     Superiority.   Class Representatives have also established in the present

         settlement context “that a class action is superior to other available methods for the fair and

         efficient adjudication of the controversy.” FED. R. CIV. P. 23(b)(3).

         6.    In sum, the Court finds all prerequisites and requirements of Federal Rule of Civil

Procedure 23(a)-(b) are satisfied for purposes of certifying a class for settlement purposes, and the

Class is hereby certified for the purposes of this settlement only.

         7.    The Court finds (i) the proposed settlement resulted from extensive arm’s-length

negotiations; (ii) the proposed settlement was agreed to only after Class Counsel had conducted legal

research and discovery regarding the strengths and weakness of Class Representatives and the

Settlement Class’ claims; (iii) Class Representatives and Class Counsel have concluded the proposed

settlement is fair, reasonable, and adequate; and (iv) the proposed settlement is sufficiently fair,

reasonable, and adequate.

         8.    Having considered the essential terms of the settlement under the recognized

standards for final approval as set forth in the relevant jurisprudence, the Court approves the

settlement, subject to the right of any member of the putative Settlement Class to challenge the

fairness, reasonableness, and adequacy of the settlement, as memorialized through the Settlement

                                                    

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 5 of 11




Agreement, and to show cause, if any exists, why a Final Judgment dismissing the Litigation based on

the Settlement Agreement should not be ordered after adequate notice to the putative Settlement Class

has been given in conformity with this Order. As such, the Court finds those Settlement Class

Members whose claims would be settled, compromised, dismissed, and/or released pursuant to the

settlement should be given notice and an opportunity to be heard regarding final approval of the

settlement and other matters.

        9.     The Court further approves the form and content of the proposed Notice and the

proposed Summary Notice. The Court finds that the Notices are the best notices practicable under

the circumstances, constitute due and sufficient notice to all persons and entities entitled to receive

such notice, and fully satisfy the requirements of applicable laws, including due process and Federal

Rule of Civil Procedure 23. The Court finds the form and content of the Notice and Summary Notice

fairly and adequately: (i) describe the terms and effect of the settlement, including the method for

Settlement Class Members to submit claims and the manner for distributing Settlement Funds to the

Settlement Class Members who timely submit proper claims; (ii) notify the putative Settlement Class

that Class Counsel will seek attorney’s fees, reimbursement of litigation expenses, and a case

contribution award for Class Representative’s services; (iii) notify the putative Settlement Class of the

time and place of the Final Approval Hearing; (iv) describe the procedure for requesting exclusion

from the settlement; and (v) describe the procedure for objecting to the settlement or any part thereof.

        10.    Pursuant to Federal Rule of Civil Procedure 23(e), a Final Approval Hearing shall be

held on ________________, 2020 at 10:00 a.m. or at such other date and time as the Court may set,

in Courtroom 9015 of the United States District Court for the Southern District of Texas, located at

515 Rusk Street, Houston, Texas, the Honorable Nancy Atlas presiding, to:

                a.     determine whether the proposed settlement should be approved by the Court

        as fair, reasonable, and adequate and in the best interests of the Settlement Class;

                                                   

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 6 of 11




                    b.     determine whether the notice method utilized by the Plaintiffs/Claims

       Administrator: (i) constituted the best practicable notice under the circumstances; (ii)

       constituted notice reasonably calculated, under the circumstances, to apprise putative

       Settlement Class Members of the pendency of the litigation, the proposed settlement, their

       right to exclude themselves from the settlement, their right to object to the settlement, and

       their right to appear at the Final Approval Hearing; (iii) was reasonable and constituted due,

       adequate, and sufficient notice to all persons and entities entitled to such notice; and (iv) meets

       all applicable requirements of the Federal Rules of Civil Procedure and other applicable law;

                    c.     determine whether a Final Judgment should be entered pursuant to the

       Settlement Agreement, inter alia, dismissing the litigation against the Defendants with prejudice

       and extinguishing, releasing, and barring all Released Claims against all Released Parties in

       accordance with the Settlement Agreement;

                    d.     determine the proper method for administration of claims submitted by the

       Settlement Class Members and ultimate distribution of the Settlement Fund, including a

       ruling as to the proposed method for Settlement Class Members to submit claims and the

       manner for distributing Settlement Funds to the Settlement Class Members who timely

       submit proper claims;

                    e.     determine whether the applications for attorneys’ fees, reimbursement for

       Litigation Expenses, and a Case Contribution Award to Class Representative are fair and

       reasonable and should be approved; and

              f.         rule on such other matters as the Court may deem appropriate.

       11.         The Court reserves the right to adjourn, continue, and reconvene the Final Approval

Hearing, or any aspect thereof, including the consideration for the application of attorneys’ fees and

reimbursement of litigation expenses, without further notice to the putative Settlement Class.

                                                      

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 7 of 11




         12.    The Court reserves the right to continue the Final Approval Hearing to a later date

than the date provided for in the formal notices to the putative Settlement Class, and to approve the

settlement at or after the Final Approval Hearing without further notice to the putative Settlement

Class.

         13.    Class Members wishing to exclude themselves from the Settlement Class pursuant to

Federal Rule of Civil Procedure 23(e)(4) must deliver or send to the Clerk of the Court for filing a

valid and timely Request for Exclusion within the time frame set forth below. All Requests for

Exclusion must include: (a) the Settlement Class Member’s name, address, telephone number, and

signature; (b) a statement that the Settlement Class Member wishes to be excluded from the Settlement

Class in this Litigation; and (c) identification of the leased property in which the Settlement Class

Member claims to own an interest.

         Requests for Exclusion must be delivered or sent by mail or special delivery service, no later

than twenty-one (21) days before the Final Approval Hearing, to:

                                           Clerk of the Court
                    United States District Court for the Southern District of Texas
                               515 Rusk Street, Houston, Texas 77002

Any putative Settlement Class Member that has not timely and properly requested exclusion from the

Settlement Class shall be included in the settlement and shall be bound by the terms of the Settlement

Agreement in the event it is finally approved by the Court.

         14.    Copies of all Requests for Exclusion shall be provided by Class Counsel to the Claims

Administrator.

         15.    Any Settlement Class Member who wishes to object to the fairness, reasonableness,

or adequacy of the proposed settlement, any term of the Settlement Agreement, the proposed request

for attorneys’ fees and Litigation Expenses, or the proposed request for a Case Contribution Award

to Class Representative may file an objection. To object, the Settlement Class Member must either

                                                    

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 8 of 11




deliver or send for filing to the above Clerk of the Court, by mail or special delivery service, a written

statement advising as to the matters the Settlement Class Member objects to (and containing the items

listed below). The written statement of objection should be sent to the above address of the Clerk of

the Court no later than twenty-one (21) days before the Final Approval Hearing; provided, however,

that if the Settlement Class Member sends the letter required above by mail or special delivery service,

it is sufficient for the letter to be post-marked on or before that date. The Settlement Class Member

must include in the written statement of objection the following:

                a.      A heading referring to Kjessler, et al. v. Zaappaaz, Inc., et al., No. 4:18-cv-0430 in

        the United States District Court for the Southern District of Texas;

                b.      A statement as to whether the objector intends to appear at the Final Approval

        Hearing, either in person or through counsel, and, if through counsel, identifying counsel by

        name, address and telephone number;

                c.      A statement of the specific legal and factual basis for the objection;

                d.      The objector’s current address;

                e.      The objector’s current telephone number; and

                f.      The objector’s signature.

Any Class Member who does not timely file and serve a valid written objection shall be foreclosed

from raising any such objection to the settlement, and any untimely or invalid objection shall be barred

absent an Order from the Court providing to the contrary. Class Counsel and/or the Defendants’

Counsel may file any reply or response to any objections no later than 7 days before the Final Approval

Hearing. The procedures set forth in this paragraph do not supplant, but are in addition to, any

procedures required by the Federal Rules of Civil Procedure.

        16.    Any objector who timely files and serves a valid written objection in accordance with

the above paragraph may also appear at the Final Approval Hearing, either in person or through

                                                       

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 9 of 11




qualified counsel retained at the objector’s expense. Objectors or their attorneys intending to present

any objection at the Final Approval Hearing must comply with the Local Rules of this Court and must

include, along with their written objection described in the above paragraph, a Notice of Intention to

Appear at Final Approval Hearing, no later than fourteen (14) days before the Final Approval

Hearing, which, in accordance with the Settlement Agreement and Notice, shall affirmatively state

such intention to appear and present and shall include the Class Member’s name, address, telephone

number, and signature.

        17.    Class Counsel and the Defendants’ Counsel shall promptly furnish each other with

copies of any and all objections that come into their possession.

        18.    If the settlement is not approved by the Court, is terminated in accordance with the

terms of the Settlement Agreement, or otherwise does not become Final and Non-Appealable for any

reason whatsoever, the proposed settlement, Settlement Agreement and any actions taken or to be

taken in connection therewith (including this Order and any Judgment entered herein), shall be

terminated and become void and of no further force and effect, except for any obligation or provision

expressly designated in the Settlement Agreement to survive termination of the settlement, shall

survive termination of the Settlement Agreement and settlement.

        19.    All proceedings in the litigation, other than such proceedings as may be necessary to

carry out the terms and conditions of the settlement, are hereby stayed and suspended until further

order of this Court. Pending final approval of the proposed settlement, Class Representative and all

putative Settlement Class Members are barred, enjoined, and restrained from commencing,

prosecuting, continuing, or asserting in any forum, either directly or indirectly, on their own behalf or

on the behalf of any other person or class, any Released Claim against releases.

        20.    The Settlement Agreement, whether or not consummated, the negotiations thereof,

and any related communications made, proceedings taken, or orders entered pursuant thereto, are not

                                                     

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 10 of 11




admissible as evidence for any purpose against Class Representatives, the Settlement Class or the

Defendants in any pending or future litigation. Neither this Order nor the Settlement Agreement (and

any documents and actions made pursuant thereto) shall be construed or used as an admission,

concession, or declaration by or against the Defendants of any fault, wrongdoing, breach, or liability,

and the Defendants specifically deny any such fault, wrongdoing, breach, or liability. This Order shall

not be construed or used as an admission, concession, or declaration by or against Class

Representatives or the Class that their claims lack merit or that the relief requested in the Litigation is

inappropriate, improper, or unavailable. This Order shall not be construed or used as an admission,

concession, declaration, or waiver by any party of any arguments, defenses, or claims he, she, or it may

have in the event the settlement is terminated. Moreover, the settlement and any proceedings taken

pursuant to the settlement are for settlement purposes only. Neither the fact of, nor any provision

contained in the Settlement Agreement or its exhibits, nor any actions taken thereunder shall be

construed as, offered into evidence as, received into evidence as, or deemed to be evidence of a

presumption, concession, or admission of any kind as to the truth of any fact alleged or validity of any

defense that has been, could have been, or in the future might be asserted.

        21.    The Court hereby retains jurisdiction over this litigation to consider all further matters

arising out of or connected with the settlement reflected in the Settlement Agreement, including

enforcement of the releases provided for in the Settlement Agreement. The Court also hereby retains

jurisdiction over this Litigation to administer all other matters related to the enforcement or

enforceability of the Settlement Agreement and settlement and the orders of the Court related thereto.

        22.    The Court may, for good cause shown, extend any of the deadlines set forth in this

Order without further written notice to anyone other than counsel of record in the litigation.

        IT IS SO ORDERED.

        Dated this ___ day of ________, 2020

                                                    

    Case 4:18-cv-00430 Document 212 Filed on 10/14/20 in TXSD Page 11 of 11




                                                ______________________________
                                                HON. NANCY F. ATLAS
                                                SENIOR U.S. DISTRICT JUDGE




                                      

